Citation Nr: 1209296	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to an initial compensable rating for right knee disability prior to August 15, 2011 and entitlement to a rating in excess of 10 percent thereafter.  

Entitlement to an initial compensable rating for residuals of fracture to the right ulna.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to June 2004.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  After the decision was entered, the case was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania.   In May 2010, the case was remanded for further development.  

The Board notes that in a January 2012 rating decision, the RO granted service connection for right elbow ulnar tunnel syndrome, a neurological residual of the Veteran's right ulnar fracture in service.  This was a complete grant of the benefits requested as to this issue.  To date, the Veteran has not disagreed with the rating or effective date assigned for this separate neurological disability.  Accordingly, the instant appeal before the Board is limited to consideration of the orthopedic residuals of the Veteran's right ulnar fracture in service.   

While the case was in remand status, a 10 percent rating for the right knee disorder was granted as of August 15, 2011.  This is not a maximum grant of the benefit requested, and the appeal has not been withdrawn.  The issue has been recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  Prior to August 15, 2011, the Veteran's right knee disability was not manifested by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, subluxation or objective evidence of painful motion.  

2.  From August 15, 2011, the Veteran's right knee disability was manifested by noncompensable limitation of motion with objective evidence of painful motion.  Flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability and subluxation were not shown.  

3.  The Veteran's right elbow disability is not manifested by flexion limited to 110 degrees or less, extension limited to 45 degrees or more or flexion limited to 100 degrees or less and extension limited to 45 degrees or more.  Ankylosis, flail joint fracture, nonunion of the radius and ulna, nonunion in the upper half of the ulna, impairment of the radius and impairment of supination and/or pronation are not shown.  The Veteran is right handed.


CONCLUSIONS OF LAW

1.  Prior to August 15, 2011, the criteria for an initial compensable rating for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011).

2.  From August 15, 2011, the criteria for a rating in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011).

3.  The criteria for an initial compensable rating for the residuals of a right ulnar fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in October 2008 and June 2010, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a January 2012 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.   

II.  Factual Background

The Veteran's service treatment records reflect that he first injured his right knee during a wrestling match in December 1983.  He was seen in the emergency room and noted not to have localized pain and tenderness over the posterior lateral aspect of the knee.  Hamstring strain of the right leg was diagnosed and he was instructed to apply cold and warm packs, to use an ace wrap for the knee and to use crutches to ambulate.  In May 1987, the Veteran was seen for complaints of popping and buckling of the right knee with pain the past three weeks.  Examination of the knee was entirely normal and the diagnosis was right knee strain.  In October 1987, he was again seen for complaints of right knee pain and he was instructed not to do any running or jumping for one week.  In November 1987, the Veteran complained of knee pain with deep knee bends and was diagnosed with patellofemoral pain syndrome.  In June 1998, the Veteran reported that during PT two days prior he had done a squat bender and had heard his right knee pop.  He indicated that the knee had "given way" in 1983 and 1984 during wrestling tournaments.  Physical examination showed minor swelling and the diagnostic assessment was possible meniscal injury.  On his report of medical history in January 2004, the Veteran reported that he experienced pain in the right knee when doing deep knee bends, going up and down stairs and running short distances.  

Regarding the right elbow, in February 1988, the Veteran reported right elbow pain after slipping on black ice and falling on it.  There had been some swelling and tenderness to palpation.  In December 1989, he was seen in the emergency room after he felt a pop in the elbow, with onset of pain, while wrestling.  A subsequent X-ray was taken, which showed a coronoid avulsion fracture and the diagnostic impression was probable post or post lateral elbow dislocation with associated coronoid fracture.  The elbow was to be immobilized for four to 7 days for comfort.   In January 1990, he began physical therapy for the elbow and in May 1990 it was noted that the Veteran had returned to full duty and he was discharged from physical therapy without restriction.  In 1993, the Veteran was seen for complaints of distal numbness with elbow flexion or when he rested his right forearm.  The diagnostic assessment was probable inflammation with secondary circulation loss with positioning.  In August 2002, the Veteran reported that for the past several years, his arm had been going to sleep when he rested his right elbow on the table.  He was found to be deployable and was to be given ulnar nerve traction with follow up for a nerve conduction study if needed.  On his January 2004 report of medical history, the Veteran noted that his prior broken elbow would still go numb with pressure on it.   

On May 2004 VA examination, the Veteran reported that he could perform the regular Army physical fitness training and that he could also perform unlimited walking without difficulty.  General physical examination showed that posture and gait were normal.  Coordination was normal as per evaluation of finger to nose, heel to shin and alternating rapid movements and gait.  

Regarding the right knee, the Veteran stated that he twisted the knee while wrestling in 1983.  He later fully recovered and resumed full activities without further difficulty.  It was noted that a March 2004 X-ray of the right knee had been unremarkable.   

Examination of the knee showed no crepitus and negative McMurray, Lachman and anterior/posterior drawer tests.  There was no erythema, warmth or edema of either knee.  There was full range of motion of the knee.  Active flexion was to 127 degrees and active extension was to 0 degrees.  Passive flexion was to 130 degrees and passive extension was to 0 degrees.  After five repetitions, flexion was to 128 degrees and extension was to 0 degrees.  There was no pain on motion.  The examiner specifically noted that the range of motion was normal for the Veteran, considering his body type and muscle mass.

The Veteran had a full weight-bearing non-antalgic gait.  Musculoskeletal strength was 5/5 and deep tendon reflexes were 2+.  The Veteran was able to bear all of his weight on one foot.  He was able to walk on his toes and heels and to tandem walk.  Neurovascular status of the lower extremities was intact.  The diagnosis was retropatellar pain syndrome.  It was noted that the Veteran could run up to 4 miles at a time and perform unlimited walking.

Range of motion of the right elbow was 140 degrees of active flexion and -24 degrees of active extension.  Passive flexion was to 144 degrees and passive extension was to -20 degrees.  After five repetitions flexion was to 140 degrees and extension was to -24 degrees.  There was no pain on motion.  

In a July 2004 rating decision, the RO, in pertinent part, granted service connection for right retropatellar pain syndrome and assigned a noncomopensable rating effective July 1, 2004.  The RO also granted service connection for residuals of right ulna fracture and assigned a noncompensable rating effective July 1, 2004.  

In his November 2006 Form 9, the Veteran indicated that his right knee would give out when running and climbing stairs.  He also indicated that he was currently going to occupational therapy for his elbow and he had also started physical therapy.   He noted that occupational therapy had expressed concern over the loss of feeling in his right hand and was going to run tests in the next few months to evaluate his electrical nerve functioning.  He indicated that the hand would go numb when pressure was put on the elbow.  

On September 2010 VA peripheral nerves examination, the Veteran reported that in 1989 while wrestling, he felt a pop in his right arm with some pain.  He went to the hospital and his arm was placed in a sling.  He received physical therapy and the arm seemed to get better but with pressure on the elbow, the hand would get numb.  He stated that the problem would get so severe that there was swelling and he could only move his thumb and forefinger.  He had been treated with more physical therapy and currently, he indicated that pressure on the elbow still bothered him.  

Sensory examination was generally normal to all modalities.  However, pin sensation was somewhat less on the right hand as compared to the left hand in a nonanatomical distribution.  Romberg testing was negative and there was a positive Tinel sign over the right elbow.  The diagnosis was right ulnar nerve neuropathy.  The examiner noted that there was no current paralysis, loss of muscle reflexes, muscle atrophy or sensory disturbance.  There was also no pain.  The neuropathy was diagnosed by history as well as the positive Tinel sign over the right elbow.  The examiner commented that there should not be any limitation of daily activities as long as the Veteran did not rest the elbow on anything.  

On August 2011 VA knee examination, the Veteran indicated that he was currently participating in martial arts exercises once a week for one hour and that he walked two miles every day.  He noted that he could walk five miles without stopping.  He alleged chronic pain in the right knee, worse on prolonged standing, squatting, kneeling and climbing up and down stairs.  The Veteran indicated that he initially twisted his right knee in 1983 and again in 1987 and 1988.  He was treated conservatively with pain medication and a temporary profile.  There was no history of fracture, dislocation or subluxation and no sign of inflammation.  The Veteran was not receiving any prescribed medication or treatment.  There was no episode of flare-up, no assistive device or brace.  There was no hospitalization or surgery and no inflammatory arthritis.  There was no evidence of adverse impact on activities of daily living or occupation.  There was no functional limitation on standing or walking.  

On examination, the Veteran walked briskly in the hallway without assistive device and with a normal gait and posture.  He was able to walk on his heels and toes, squat and duck walk.  Range of motion of the right knee was 0 degrees extension to 135 degrees flexion.  There was no pain in range of motion and no loss of motion on repeated maneuvers x 3.  There was no mediolateral instability and no anterior-posterior drawer sign.  McMurray and Lachman's tests were negative.  The Veteran had crepitation on range of motion of the right knee.  There was no evidence of uneven weight-bearing and no ankylosis, leg length discrepancy, inflammatory arthritis or prosthesis.  There was no evidence of additional loss of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  The diagnosis was chondromalacia of the right knee.  

On December 2011 VA elbow and forearm examination, the examiner diagnosed the Veteran with closed dislocation of the right elbow and avulsion fracture of the coronoid process of the right ulna.  The Veteran reported that since 2001 he started having tingling and numbness along the ulnar side of the forearm, hand and fingers.  He complained of increased pain during cold weather and additional functional loss due to pain and limited range of motion during flare-ups.  

Range of motion of the right elbow was to 135 degrees with evidence of painful motion at 130 degrees.  Extension of the elbow was limited to 10 degrees.  On repetitive use testing flexion was to 130 degrees and extension was to 10 degrees.  It was noted that the Veteran did have additional limitation of motion/functional loss following repetitive use testing due to less movement than normal and pain on movement.  The examiner also noted that the Veteran had localized tenderness or pain on palpation of the right elbow.  

Muscle strength testing showed that the Veteran had 5/5 strength on both flexion and extension of the right elbow.  The examiner did note that the Veteran had been having signs and symptoms of ulnar tunnel syndrome since 2001.  X-rays of the right elbow showed no acute fracture or dislocation and no significant soft tissue abnormalities.  Regarding impact on work, the examiner noted that the Veteran worked as a facilities and requirements manager and that he complained of increased pain during cold weather and when there was numbness due to the elbow ulnar tunnel syndrome.  

In a December 2011 rating decision, the RO granted a 10 percent rating for the Veteran's right knee chondromalacia, previously claimed as retropatellar pain syndrome, effective August 15, 2011.  

In a January 2012 addendum, the September 2010 VA examiner indicated that the Veteran's ulnar neuropathy is at least as likely as not proximately due to or a result of the Veteran's service-connected ulnar fracture.  The examiner noted that ulnar neuropathy is known to be a result of ulnar fracture and that the severity of the impairment of the nerve involved was moderate.  

As mentioned above, in a January 2012 decision, the RO granted service connection for right elbow ulnar tunnel syndrome and assigned a 30 percent rating effective December 1, 2011.  The RO also granted service connection for limitation of motion of the elbow and assigned a noncompensable rating effective December 1, 2001.  (This essentially is the same as the already service connected residuals of a fracture of the ulna involving the elbow.)

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).     

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
A.  Right Knee Disability

The Veteran's right knee disability has been rated pursuant to Diagnostic Codes 5299-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27  (2010).  Diagnostic Code 5024, for tenosynovitis, rates right knee disability based on limitation of motion of the affected part, as arthritis, degenerative.  (Although the Veteran has not been diagnosed with tenosynovitis, the RO found that the condition was sufficiently analogous to his currently diagnosed chondromalacia).   Limitation of motion is in turn rated under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the diagnostic codes, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a. 
 
The Veteran's knee disability may also be potentially rated under Diagnostic Code 5257.  Under this Code, a 10 percent rating is warranted for slight impairment of the knee, including recurrent subluxation or lateral instability.  A 20 percent rating for knee impairment is warranted for moderate impairment and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" are not defined in the VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable.  38 C.F.R. § 4.6.

The Board notes that separate evaluations may be assigned for non-overlapping manifestations of knee disability. See, e.g. 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect). In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257. (July 1, 1997).  However, in a subsequent opinion, General Counsel held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98. 

Prior to August 15, 2011, limitation of flexion or extension of either knee was not shown to be compensable.  In this regard, the May 2004 VA examiner specifically found that the right knee flexed at least to 127 degrees and extended to 0 degrees.  It was indicated that this was a full range of motion given his muscle build.  It was noted he had no crepitus at that time, and was able to run four miles and walk an unlimited distance without knee problems.  Nor is there any other evidence of record prior to August 15, 2011 indicating that flexion was limited to 45 degrees or less or that extension was limited to 10 degrees or more.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a.  Moreover, there was no pain found during that examination.  As such, there was no painful limitation of motion shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.  

Also, prior to August 15, 2011, instability or subluxation was not shown.  In this regard, the May 2004 VA examiner specifically found that Lachman and anterior/posterior drawer testing was all negative.  Additionally, the Veteran was found to be able to bear all of his weight on one foot.  Nor are there any other objective findings from this time frame indicative of instability or subluxation of the right knee.  Although, the Veteran did report in his November 2006 Form 9 that his knee would give out when running and climbing stairs, given all the objective findings tending to indicate that the knee was stable, the weight of the evidence is against a finding that any right knee instability was present.  Accordingly, a compensable rating under Diagnostic Code 5257 is not warranted.   

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard the May 2004 VA  examiner specifically found that after five repetitions, flexion was still to 128 degrees and that extension was to 0 degrees with no pain on motion.  Nor, are there any other objective findings indicative of a compensable level of functional loss prior to August 15, 2011.  Accordingly, a compensable rating based on such loss is not warranted.    

From August 15, 2011, limitation of flexion or extension of either knee was not shown to be compensable under the corresponding diagnostic codes.  In this regard, the August 2011 VA examiner specifically found that the range of motion of both knees was 0 degrees extension and 135 degrees flexion.  Nor are there any other findings of record since October 14, 2008 indicating that flexion of either knee was limited to 45 degrees or less or that extension of either knee was limited to 10 degrees or more.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.  

Also, from August 15, 2011 instability or subluxation was not shown in either knee.  In this regard, the August 2011 VA examiner specifically found that Lachman and anterior/posterior drawer testing was all negative.  The examiner also specifically found that there was no mediolateral instability present.  Nor are there any other findings from this time frame indicative of instability or subluxation.  Accordingly, a compensable rating under Diagnostic Code 5257 is not warranted.  Further, as the Veteran has already received a 10 percent rating under Diagnostic Codes 5299-5024 and this is the highest rating available for noncompensable painful limitation of motion of one joint (i.e. the knee), a rating in excess of 10 percent is not warranted for the right knee under these Codes.  38 C.F.R. § 4.71a.  It was noted that crepitus was present in August 2011, and this with the limitation of motion provided a basis for the assignment of the minimal compensable rating.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the August 2011 VA examiner specifically found that there was no evidence of additional loss of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination. Additionally, he also found that the Veteran was able to walk on his heels and toes, squat and duck walk; that there was no functional limitation on standing or walking and that there was no evidence of adverse impact on activities of daily living or occupation.  Further, the Veteran affirmatively reported that he was able walk five miles without stopping and was able to participate in martial arts exercises.  Thus, given the examiner's specific objective findings, the lack of any other objective findings indicative of any significant functional loss and the Veteran's reports of significant functional ability, the Board finds that  the weight of the evidence is against a finding that he has any functional loss greater than that contemplated by the existing 10 percent rating.  

For both before and after August 15, 2011, the Board has considered whether a higher rating could be assigned under any other rating codes but as ankylosis, dislocation or symptomatic removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula and genu recuurvatum are not shown, ratings under these other codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

B.  Residuals of Right Ulnar Fracture

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate orthopedic impairment resulting from service-connected elbow and forearm disorders, including Diagnostic Code 5205 (ankylosis), Diagnostic Code 5206 (limitation of flexion), Diagnostic Code 5207 (limitation of extension), Diagnostic Code 5208 (forearm flexion limited to 100 degrees and extension to 45 degrees), Diagnostic Code 5209 (elbow, other impairment of Flail joint), Diagnostic Code 5210 (nonunion of radius and ulna, with flail false joint), Diagnostic Code 5211 (impairment of ulna), Diagnostic Code 5212 (impairment of radius), and Diagnostic Code 5213 (impairment of supination and pronation). 

Normal range of motion of the elbow is from zero degrees extension to 145 degrees flexion.  See 38 C.F.R. § 4.71, Plate I.  The Veteran is right handed so the evaluation assigned is for the major extremity.

Under Diagnostic Code 5206, a noncompensable rating will be assigned for limitation of flexion of the forearm to 110 degrees (major or minor); a 10 percent rating will be assigned for limitation of flexion of the forearm to 100 degrees (major or minor); a 20 percent rating will be assigned for limitation of flexion of the forearm to 90 degrees (major or minor) or for limitation of flexion to 70 degrees for the minor arm; a 30 percent rating will be assigned for limitation of flexion of the forearm to 70 degrees for the major arm or 55 degrees for the minor arm; a 40 percent rating will be assigned for limitation of flexion of the forearm to 55 degrees for the major arm or 45 degrees for the minor arm; and a 50 percent rating will be assigned for limitation of flexion of the forearm to 45 degrees for the major arm. See 38 C.F.R. § 4.71a , Diagnostic Code 5206. 

Under Diagnostic Code 5207, a 10 percent rating will be assigned for limitation of extension of the forearm to 45 or 60 degrees (major or minor); a 20 percent rating will be assigned for limitation of extension of the forearm to 75 degrees (major or minor) or for limitation of extension to 90 degrees for the minor arm; a 30 percent rating will be assigned for limitation of extension of the forearm to 90 degrees for the major arm or 100 degrees for the minor arm; a 40 percent rating will be assigned for limitation of extension of the forearm to 100 degrees for the major arm or 110 degrees for the minor arm; and a 50 percent rating will be assigned for limitation of extension of the forearm to 110 degrees for the major arm.  38 C.F.R. § 4.71a , Diagnostic Code 5207. 

Under Diagnostic Code 5208, forearm flexion limited to 100 degrees and extension to 45 degrees warrants a 20 percent rating for the major arm.  

In the instant case, the evidence of record does not provide a basis for assigning a compensable rating under Diagnostic Codes 5206, 5207 or 5208.  In this regard, the May 2004 VA examiner specifically found that flexion was no less than 140 degrees and that extension was no more than 24 degrees.  Similarly, the December 2011 VA examiner found that flexion was to at least 130 degrees and that extension was only limited to 10 degrees.  Nor, are there any other findings of record that would warrant assignment of a compensable rating under Diagnostic Codes 5206 and 5207 (i.e. flexion limited to 100 degrees or less or extension limited to 45 degrees or more).  Additionally, as a combination of flexion limited to 100 degrees or less and extension limited to 45 degrees or more is also not shown, a rating under Diagnostic Code 5207 is not warranted.  Significantly, pain has not been found on examination and, as noted elsewhere, the numbness has a separate rating not herein at issue.

The Board has also considered whether a rating could be assigned under the other previously mentioned diagnostic codes for rating disability of the elbow.  However, as ankylosis,  flail joint fracture, nonunion of the radius and ulna, nonunion in the upper half of the ulna, impairment of the radius and impairment of supination and/or pronation are not shown, ratings under these codes are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212 and 5213.  

Additionally, the Board notes that although arthritis of the elbow is not shown, a rating by analogy to arthritis can be considered on the basis of objective evidence of painful motion.  See Diagnostic Codes 5013-5024, calling for ratings based on limitation of motion of the affective part as arthritis, degenerative under Diagnostic Code 5003, with a 10 percent rating available under this code for noncompensable limitation of motion of a major joint, which is confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Considering these codes, a compensable rating is not warranted as objective findings such as swelling, muscle spasm or other indications of painful motion were not shown.  In this regard, the May 2004 VA examiner did find some level of limitation of motion that was noncompensable in degree.  However, he also specifically found that there was no pain on motion and did not find any swelling, muscle spasm, or other objective indications of painful motion.  Nor are there other objective findings of such symptomatology subsequently.  Accordingly, a compensable, 10 percent rating, by analogy to Diagnostic Codes 5013 to 5024 is not warranted.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, the May 2004 VA examiner specifically found that after five repetitions, flexion was to 140 degrees and extension was to 24 degrees with no pain on motion.  Similarly, although the December 2011 VA examiner specifically noted decrease in flexion after repetitive use to 130 degrees, such limitation is still noncompensable under Diagnostic Code 5206.  Accordingly, these findings do not provide a basis for awarding a compensable rating for orthopedic functional loss.  Notably, in December 2011, the Veteran did report increased pain during cold weather and numbness and indicated that these symptoms impacted his work as a facilities and requirements manager.  However, these symptoms have specifically been attributed to his separately service-connected ulnar tunnel syndrome, which is not currently on appeal.

Accordingly, based on the analysis above, a compensable schedular rating for orthopedic residuals of the Veteran's fracture to the right ulna is not warranted.   

C.  Extrachedular Consideration

The Board has also considered whether the Veteran's claims for increase for right knee disability and right elbow disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to August 15, 2011 a compensable initial rating for right knee disability is denied.   

From August 15, 2011, a rating in excess of 10 percent for right knee disability is denied.   

An initial compensable rating for residuals of fracture to the right ulna is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


